Exhibit 10.1

 

[g131981kai001.jpg]

 

May 18, 2006

 

 

Becky A. Sheehan

246 Highview Avenue

Elmhurst, IL 60126

 

Dear Becky:

 

It is with great pleasure that I confirm our offer of employment to you for the
position of Chief Financial Officer, reporting to Michael Soenen. It is our
understanding that your first day of employment will be on July 5, 2006.

 

The compensation for this position is a base salary of $275,000 per year, paid
at the bi-weekly rate of $10,576.92. In addition, you will be entitled to
participate in our management bonus plan which will allow you to earn up to 100%
of your fiscal year earnings based on you and the company achieving its
operating goals.

 

You will be eligible to earn a signing bonus of $175,000, which will be paid on
your start date. Please note that the bonus will be repayable to the Company
should you resign or are terminated for cause within the first three years of
employment. Repayment of the bonus would be reduced on a pro-rated basis at the
rate of 33.33% per year. By means of example if you were to quit or be
terminated for cause after one year from your start date, then you would only
owe 66.67% of the original amount, if after two years you would only owe 33.33%
and after three years you would no longer owe any amount under any
circumstances. In the event of a change of control, and your termination within
two years of the change of control, you will be entitled to severance equal to
one year of base pay.

 

In addition, you will be granted 300,000 stock options that will vest every June
30th for the next five years. The first vesting date will be June 30, 2007. The
strike price will be set at the average of the high and low stock price on your
first day of employment. In connection with this option grant, you will be
required to sign standard option and non-compete agreements.

 

As a full time employee of FTD, you will be eligible to receive our full range
of benefits in accordance with FTD’s benefit policy. Please note that most
benefits commence on the first day of the month following ninety days of
employment. We will pay COBRA for the first 90 days of your employment. You will
also be eligible for four weeks annually of paid vacation under our vacation
policy.

 

[g131981kai002.jpg]

 

3113 WOODCREEK DRIVE DOWNERS GROVE, IL 60515

TEL. 630 719 7800   www.Iftd.com

 

--------------------------------------------------------------------------------


 

Please note that this offer is made contingent upon you producing documents that
meet federal and state employment eligibility requirements. As in the case for
all our employees, your employment remains at will.

 

Becky, we look forward to your formal acceptance. I truly feel that this is an
exciting role for you and having you as a member of the FTD team will certainly
make us stronger. Please acknowledge your acceptance of this offer by signing
below and returning a copy of this letter via fax at 630-719-6183.

 

Sincerely,

 

/s/ Michael J. Soenen

 

Michael J. Soenen

CEO and President

 

 

Accepted by:

Becky Sheehan

 

 

 

Date:

5/22/06

 

 

 

Start Date:

July 5 2006

 

 

 

cc: Personnel File

 

2

--------------------------------------------------------------------------------